IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-41223
                         Summary Calendar


HARWOOD EUGENE LOWE,

                                         Petitioner-Appellant,

versus

GARY L. JOHNSON, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, INSTITUTIONAL DIVISION,

                                         Respondent-Appellee.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 1:97-CV-233
                        --------------------
                          December 22, 1999

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Harwood Eugene Lowe appeals from the district court’s

dismissal of his 28 U.S.C. § 2254 petition.   He argues that the

district court erred by determining that his claim that he was

denied a fair trial because the state trial court denied his

request for a jury instruction on self-defense was procedurally

barred.   We find that the district court erred by determining

that Lowe’s habeas claim was procedurally barred.   Accordingly,

the district court’s judgment dismissing Lowe’s habeas petition


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 98-41223
                                  -2-

is vacated and the case is remanded for further proceedings.   See

Sonnier v. Johnson, 161 F.3d 941, 946 (5th Cir. 1998); Whitehead

v. Johnson, 157 F.3d 384, 388 (5th Cir. 1998).

     VACATED AND REMANDED.